Exhibit 10.1

 

LOGO [g224777g23u16.jpg]

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Gentlemen:

The undersigned (collectively, the “Investors”) hereby severally confirm their
respective agreements with Apricus Biosciences, Inc., a Nevada corporation (the
“Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”), is
made as of the date set forth below between the Company and the Investors.

2. The Company has authorized the sale and issuance to the Investors, at the
First Closing (as defined in Section 4.1 of Annex I), of an aggregate of
(i) 1,306,819 shares (the “First Closing Shares”) of its common stock, par value
$0.001 per share (the “Common Stock”) and (ii) warrants (each, a “First Closing
Warrant” and, collectively, the “First Closing Warrants”) to purchase an
aggregate of 653,409 shares of Common Stock at an exercise price per share equal
to $0.88 (the “First Closing Warrant Shares”), in substantially the form
attached hereto as Exhibit B. The Company has authorized the sale and issuance
to the Investors, at the Subsequent Closing (as defined in Section 4.1 of Annex
I), of an aggregate of (i) 6,647,728 shares (the “Subsequent Closing Shares,”
and together with the First Closing Shares, the “Shares”) of Common Stock and
(ii) warrants (each, a “Subsequent Closing Warrant” and, collectively, the
“Subsequent Closing Warrants,” and together with the First Closing Warrants, the
“Warrants”) to purchase an aggregate of 3,323,864 shares of Common Stock at an
exercise price per share equal to $0.88 (the “Subsequent Closing Warrant
Shares,” and together with the First Closing Warrant Shares, the “Warrant
Shares”), in substantially the form attached hereto as Exhibit B. At each
Closing, the Company will issue to each Investor, and each Investor will
purchase from the Company, the number of Shares and receive a Warrant
exercisable for a number of Warrant Shares, in each case in the amounts set
forth on the Signature Page (as defined below) of such Investor, and in exchange
therefor, each Investor shall pay the aggregate price set forth on the Signature
Page of such Investor (the “Purchase Price”). The Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-198066 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investors on or prior to the date
hereof (the “Issuer



--------------------------------------------------------------------------------

Free Writing Prospectus”), containing certain supplemental information regarding
the Securities, the terms of the Offering and the Company and (3) a Prospectus
Supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that has been or will be filed with the
Commission and delivered to the Investors on or prior to the date hereof.
Notwithstanding anything contained herein to the contrary, the information and
disclosure contained in any Free Writing Prospectus and the Prospectus
Supplement shall be consistent with the terms set forth herein and in the
Warrant, and nothing contained therein shall modify the terms of this Agreement
or the Warrant.

4. The Company and each Investor agree that at each Closing such Investor will
purchase from the Company and the Company will issue and sell to such Investor
the Shares and the Warrants set forth below for the aggregate Purchase Price set
forth below. The Shares and the Warrants shall be purchased pursuant to this
Agreement, the Warrant and the Terms and Conditions for Purchase of Securities
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.

5. The manner of settlement of the Shares purchased by each Investor at each
Closing hereunder shall be as follows (and the Company shall take such actions
as may be required to effect the following):

Delivery by crediting the account of such Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
such Investor’s prime broker shall initiate a DWAC transaction on the applicable
Closing Date using its DTC participant identification number, and released by
Wells Fargo Shareowner Services, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction. NO LATER THAN (A) IN THE CASE OF THE FIRST
CLOSING, THE FIRST CLOSING DATE, AND (B) IN THE CASE OF THE SUBSEQUENT CLOSING,
THE SUBSEQUENT CLOSING DATE, SUCH INVESTOR AND THE COMPANY, AS APPLICABLE,
SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES TO BE ACQUIRED AT SUCH CLOSING ARE MAINTAINED TO SET UP A DWAC
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH SUCH
SHARES AT SUCH CLOSING, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY SUCH INVESTOR AT SUCH CLOSING TO THE FOLLOWING
ACCOUNT:

[To be separately provided to the Investors]



--------------------------------------------------------------------------------

6. The executed Warrants shall be delivered to the Investors by the Company at
each Closing.

7. Each Investor severally represents as to itself (and not the other Investor)
that (a) other than the transactions contemplated by the Prior Subscription
Agreement (as defined in Annex I), including the issuance of shares of Common
Stock and warrants pursuant to the terms thereof, it has had no position, office
or other material relationship within the past three years with the Company
(which, for the avoidance of doubt, excludes ownership of Shares), and (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of each Closing.

8. Each Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission on or prior to the date hereof) the Base Prospectus, dated
August 25, 2014, which is a part of the Company’s Registration Statement, the
documents incorporated by reference therein and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement. Each Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investors will receive certain
additional information regarding the Offering, including pricing information
which shall be consistent with the terms set forth herein (the “Offering
Information”). Such information may be provided to the Investors by any means
permitted under the Securities Act, including the Prospectus Supplement, a free
writing prospectus and oral communications, but all such information shall be
provided prior to the execution of this Agreement by the Investors and shall be
consistent with the terms set forth herein.

9. No offer by the Investors to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investors
have received or have public access to the Offering Information and the Company
has accepted such offer by countersigning a copy of this Agreement, and the
Company hereby covenants to deliver or otherwise provide access to the Offering
Information concurrently with or prior to its execution of this Agreement.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investors in connection with the Offering prior to
the date hereof is the existence of the Offering.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Number of First Closing Shares: 821,336

Purchase Price per Share: $ 0.88

First Closing Aggregate Purchase Price: $722,775.68

Number of First Closing Warrant Shares subject to Warrants (Equal to Number of
First Closing Shares multiplied by 0.5 and rounded down to the nearest whole
number): 410,668

Number of Subsequent Closing Shares: 4,178,097

Purchase Price per Share: $ 0.88

Subsequent Closing Aggregate Purchase Price: $3,676,725.36

Number of Subsequent Closing Warrant Shares subject to Warrants (Equal to Number
of Subsequent Closing Shares multiplied by 0.5 and rounded down to the nearest
whole number): 2,089,048

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: January 12, 2016 SARISSA CAPITAL DOMESTIC FUND LP By: Sarissa
Capital Fund GP LP, its general partner

By:  

/s/ Mark DiPaolo

Print Name: Mark DiPaolo

Title: Authorized Person

Address:

 

660 Steamboat Road, 3rd Floor

Greenwich, CT 06830

Agreed and Accepted

this 12th of January, 2016:

 

APRICUS BIOSCIENCES, INC. By:  

/s/ Richard W. Pascoe

  Name: Richard W. Pascoe   Title: Chief Executive Officer



--------------------------------------------------------------------------------

Number of First Closing Shares: 485,483

Purchase Price per Share: $ 0.88

First Closing Aggregate Purchase Price: $ 427,225.04

Number of First Closing Warrant Shares subject to Warrants (Equal to Number of
First Closing Shares multiplied by 0.5 and rounded down to the nearest whole
number): 242,741

Number of Subsequent Closing Shares: 2,469,631

Purchase Price per Share: $ 0.88

Subsequent Closing Aggregate Purchase Price: $2,173,275.28

Number of Subsequent Closing Warrant Shares subject to Warrants (Equal to Number
of Subsequent Closing Shares multiplied by 0.5 and rounded down to the nearest
whole number): 1,234,815

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: January 12 , 2016

SARISSA CAPITAL OFFSHORE MASTER

FUND LP

By: Sarissa Capital Offshore Fund GP LLC, its general partner

By:  

/s/ Mark DiPaolo

Print Name: Mark DiPaolo Title: Authorized Person Address:   660 Steamboat Road,
3rd Floor   Greenwich, CT 06830

Agreed and Accepted

this 12th day of January, 2016:

 

APRICUS BIOSCIENCES, INC. By:  

/s/ Richard W. Pascoe

  Name: Richard W. Pascoe   Title: Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities.

2.1 At each Closing (as defined in Section 4.1), the Company will sell to each
Investor, and each Investor will severally purchase from the Company, upon the
terms and conditions set forth herein, the number of Shares and Warrants set
forth on the last page of the Agreement to which these Terms and Conditions for
Purchase of Securities are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page on which such
Investor’s name appears.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors listed on Schedule 2.2 (the
“Other Investors”) and expects to complete sales of Shares and Warrants to them
in the amount, price and such times as set forth on Schedule 2.2, provided that
(a) the aggregate purchase price payable in respect of all Shares and Warrants
issued to the Investors and the Other Investors at all Closings and the closings
of the transactions contemplated by such other Subscription Agreements shall not
exceed $10,000,000, (b) such other Subscription Agreement shall contain a voting
agreement of all Other Investors or any affiliates thereof that hold any shares
of Common Stock substantially on the terms set forth in Section 22 of this Annex
I, and the Investors hereunder shall be made express third party beneficiaries
of such voting agreement such that the Investors hereunder have the direct right
to enforce the same, including to obtain specific performance in respect thereof
on the terms set forth in such other Subscription Agreements, and (c) such Other
Investors will not receive the registration rights, preemptive rights, board
designation rights or expense reimbursement set forth herein. Copies of each
such Subscription Agreement have been provided to the Investors and such
agreements shall not hereafter be amended or modified without the prior written
consent of the Investors.

2.3 The Company confirms that neither it nor any other Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, except as will be disclosed in the Prospectus
and/or in the Company’s Form 8-K to be filed with the Commission in connection
with the Offering.

3. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof and as of the date of each Closing as follows:

3.1 The Company and each Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation in good standing (or the foreign
equivalent thereof) under the laws of each of their respective jurisdictions of
organization. The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification and has all power and authority necessary to own or hold its



--------------------------------------------------------------------------------

properties and to conduct the business in which it is engaged, except where the
failure to so qualify, be in good standing or have such power or authority
(i) would not have, singularly or in the aggregate, a material adverse effect on
the condition (financial or otherwise), results of operations, assets,
properties or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement, the Registration Statement, the Disclosure
Package or the Prospectus (any such effect as described in clauses (i) or (ii),
a “Material Adverse Effect”). The Company owns, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: not applicable (each, a
“Subsidiary” and, collectively, the “Subsidiaries”).

3.2 The Company has the full right, power and authority to enter into this
Agreement, the Warrant Amendment (as hereinafter defined) and the Warrants and
to perform and to discharge its obligations hereunder and thereunder; and each
of this Agreement, the Warrant Amendment and the Warrants has been duly
authorized, executed and delivered by the Company, and constitute valid and
binding obligations of the Company enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to enforcement of creditors’ rights generally and by
general principles of equity.

3.3 The Company has an authorized capitalization as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, and all of
the issued shares of capital stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, have been issued in all
material respects in compliance with United States federal and state securities
laws, and conform to the description thereof contained in the Registration
Statement, the Disclosure Package and the Prospectus. As of January 7, 2016,
there were 50,414,481 shares of Common Stock issued and outstanding, no shares
of Preferred Stock, par value $0.001 of the Company, issued and outstanding and
13,065,956 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in all material respects in compliance with
United States federal and state securities laws. None of the outstanding shares
of Common Stock was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or accurately described in the Registration Statement, the
Disclosure Package and the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Registration Statement, the
Disclosure Package and the Prospectus, accurately and fairly present in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.



--------------------------------------------------------------------------------

3.4 The shares of Common Stock and Warrants to be issued and sold by the Company
to the Investors under the Agreement and the Warrant Shares have been duly
authorized and the Common Stock, when issued and delivered against payment
therefor as provided in the Agreement and the Warrant Shares, when issued and
delivered against payment therefore as provided in the Warrants, will be validly
issued, fully paid and non-assessable and free of any preemptive or similar
rights and will conform to the description thereof contained in the Disclosure
Package and the Prospectus.

3.5 The execution, delivery and performance of the Agreement, the Warrant
Amendment and the Warrants by the Company, the issue and sale of the shares of
Common Stock and Warrants by the Company and the consummation of the
transactions contemplated hereby, by the Warrant Amendment and by the Warrants
will not (with or without notice or lapse of time or both): (i) result in any
violation of the provisions of the articles or by-laws (or analogous governing
instruments, as applicable) of the Company or any Subsidiary; (ii) result in the
violation of any law, statute, rule, regulation, judgment, order or decree of
any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their properties or
assets, or (iii) violate or result in a breach of or constitute (with due notice
or lapse of time or both) a default under, permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any right or obligation of the
Company or any Subsidiary under, or require any consent under, any material
contract, agreement, lease, license, indenture or other understanding or
arrangement to which the Company or any Subsidiary is a party or otherwise
bound, other than the requirement to obtain Stockholder Approval of the
Subsequent Closing.

3.6 At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at each Closing Date (as defined in Section 4.1), the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the Prospectus, at the
time the Prospectus was issued and at each Closing Date (as defined in
Section 4.1), conformed and will conform in all material respects to the
requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading

3.7 The financial statements, together with the related notes and schedules,
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus fairly present in all material respects
the financial position and the results of operations and changes in financial
position of the Company and its Subsidiaries and other consolidated entities at
the respective dates or for the respective periods therein specified. Such
financial statements and related notes and schedules have been prepared in
accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the Disclosure Package. The financial



--------------------------------------------------------------------------------

statements, together with the related notes and schedules, included or
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus comply in all material respects with the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Rules
and Regulations and the rules and regulations under the Exchange Act. No other
financial statements or supporting schedules or exhibits are required by the
Securities Act or the Rules and Regulations to be described, or included or
incorporated by reference in the Registration Statement, the Disclosure Package
or the Prospectus. There is no pro forma or as adjusted financial information
which is required to be included in the Registration Statement, the Disclosure
Package or the Prospectus or a document incorporated by reference therein in
accordance with the Securities Act and the Rules and Regulations which has not
been included or incorporated as so required. The pro forma and pro forma as
adjusted financial information and the related notes included or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Rules and Regulations and
present fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

3.8 Except as set forth in the Registration Statement, the Disclosure Package
and the Prospectus, there is no action, suit, claim or proceeding pending to
which the Company or any Subsidiary is a party or of which any property or
assets of the Company or any Subsidiary is the subject which is required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any Subsidiary could be material to the Company or any Subsidiary
or prevent or delay the consummation of the transactions contemplated hereby;
and to the best of the Company’s knowledge, no such action, suit, claim or
proceedings is threatened. For purposes of this Agreement, “knowledge of the
Company” or similar phrases means the knowledge of the officers of the Company
and its Subsidiaries, after due inquiry.

3.9 To the Company’s knowledge, the Company and each of its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted.
None of the Company’s active and registered Intellectual Property have expired
or terminated, or, by the terms and conditions thereof, will expire or terminate
within two years from the date of the Agreement. The Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of, and, to the Company’s knowledge, neither the Company, any
Subsidiary nor their respective business or operations (including products sold
thereby) are, or have been in the past three years, infringing, any Intellectual
Property of others, or of any such development of similar or identical trade
secrets or technical information by others with respect to the Company’s or its
Subsidiaries’ Intellectual Property, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding Intellectual Property.



--------------------------------------------------------------------------------

3.10 The Company and each of its Subsidiaries (i) are, and have been in the last
three years, in material compliance with any and all applicable foreign,
federal, state and local laws and regulations, including those administered by
the U.S. Food and Drug Administration (“FDA”) or similar governmental body and
those relating to the protection of human health and safety or the environment
and with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and hold all material
permits, licenses or other approvals required of them under applicable laws
(including Environmental Laws) to conduct their respective businesses and
(iii) are, and have been in the last three years in material compliance with all
terms and conditions of any such permit, license or approval. Neither the
Company nor any Subsidiary has received any written information or notice from
the FDA or other domestic or foreign governmental or regulatory authority that
would reasonably be expected to lead to cessation of sales of any product of the
Company or any Subsidiary or the denial of any application for marketing or
other approval currently pending before, or proposed to be filed by the Company
or any Subsidiary thereof with, the FDA or other domestic or foreign
governmental or regulatory authority.

3.11 The Company and each Subsidiary has good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

3.12 The Company and each Subsidiary carries, or is covered by, insurance
(including directors’ and officers’ liability insurance) provided by recognized,
financially sound and reputable institutions with policies in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. The Company has no reason
to believe that it or any Subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
their respective businesses as now conducted and at a cost that would not result
in a Material Adverse Effect. Neither the Company nor any Subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.

3.13 The Company and each Subsidiary possesses all material licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the



--------------------------------------------------------------------------------

appropriate local, state, federal or foreign regulatory agencies or bodies which
are necessary or desirable for the ownership of its properties or the conduct of
their respective businesses as described in the Registration Statement, the
Disclosure Package and the Prospectus (collectively, the “Governmental
Permits”). The Company and each Subsidiary is in, and has been for the last
three years in, compliance in all material respects with all such Governmental
Permits, and all such Governmental Permits are valid and in full force and
effect.

3.14 The Company and each of its Subsidiaries (i) have timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) have paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company or any Subsidiary is
obligated to withhold from amounts owing to employees, creditors and third
parties (including independent contractors), and (iii) do not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this Section 3.14, that would not, singularly or
in the aggregate, be material to the Company.

3.15 The Registration Statement has been declared effective by the Commission,
and no stop order has been issued or is pending or, to the knowledge of the
Company, threatened by the Commission with respect thereto.

3.16 The Company and its Subsidiaries have no liability or obligation of any
nature (whether accrued, absolute, contingent or otherwise), other than
(i) liabilities and obligations disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, (ii) liabilities and obligations incurred
in the ordinary course of business since the date of the last financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus that would not reasonably be expected to be material to Company,
(iii) liabilities under contracts (other than any such liability resulting from
a breach or default thereunder) and (iv) liabilities and obligations incurred in
connection with this Agreement and the transactions contemplated by this
Agreement.

3.17 Neither the Company nor any Subsidiary or, to the knowledge of the Company,
any of the other parties thereto is in breach or violation of or in default
under, or committed or failed to perform any act which would result in a default
under (in each case, with or without notice or lapse of time or both), any
document, contract or other agreement required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or to
be filed as an exhibit to the Registration Statement in any material respect.

3.18 Neither the Company nor any Subsidiary thereof has either voluntarily or
involuntarily initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field notification, field correction, market
withdrawal or replacement, warning, “dear doctor” letter, investigator notice,
safety alert or other notice or action relating to an alleged lack of safety,
lack of efficacy, adulteration, misbranding or lack of regulatory compliance of
any product sold, marketed or distributed by the Company or any Subsidiary
thereof. Neither the Company nor any Subsidiary thereof are aware of any facts
which are reasonably likely to cause, and neither the Company nor any Subsidiary
thereof has received



--------------------------------------------------------------------------------

any written notice that the FDA or other domestic or foreign governmental or
regulatory authority has commenced, or threatened to initiate, any action to
cause (A) the seizure, recall, market withdrawal or replacement of any product
sold, marketed or distributed by the Company or any Subsidiary thereof, (B) a
change in the marketing classification or a material change in the labeling or
advertising of any product sold, marketed or distributed by the Company or any
Subsidiary thereof, or (C) a termination, suspension or injunction of the
manufacture, marketing, storage or distribution of any product sold, marketed or
distributed by the Company or any Subsidiary thereof.

3.19 Since the date of the latest audited financial statements included in the
Registration Statement, no event, development, set of facts or circumstance has
occurred that has had or is reasonably likely to have a Material Adverse Effect.

3.20 The Board of Directors of the Company has unanimously approved the
execution of this Agreement, the Warrant Amendment and the Warrants and the
consummation of the transactions contemplated hereby and thereby and no approval
of the stockholders of the Company is required in connection with the execution
and delivery of this Agreement, the Warrant Amendment or the Warrants or the
consummation of the transactions contemplated hereby or thereby, other than the
requirement to obtain Stockholder Approval of the Subsequent Closing. Each
director and executive officer of the Company intends, to the knowledge of the
Company, to vote all of the shares of capital stock of the Company owned thereby
in favor of all matters to be presented to the stockholders of the Company in
connection with seeking the Stockholder Approval. Without limiting the
foregoing, the approval of the Board of Directors of the Company constitutes
approval for purposes of any anti-takeover statute or similar statute or
regulation that is or may become applicable to the transactions contemplated by
this Agreement.

4. Closings and Delivery of the Securities and Funds.

4.1 Closing.

(a) First Closing. Subject to the satisfaction or waiver of the conditions set
forth in Section 4.2(a) and Section 4.2(b) below, the completion of the purchase
and sale of the First Closing Shares and the First Closing Warrants (the “First
Closing”) shall occur no later than the second business day after the execution
of this Agreement by the Investors and the Company (the “First Closing Date”),
in accordance with Rule 15c6-l promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the First Closing, (a) the Company
shall cause Wells Fargo Shareowner Services, the Company’s “Transfer Agent”, to
deliver to each Investor the number of First Closing Shares set forth on the
Signature Page of such Investor registered in the name of such Investor or, if
so indicated on the Investor Questionnaire of such Investor attached hereto as
Exhibit A, in the name of a nominee designated by such Investor, (b) the Company
shall cause to be delivered to such Investor a First Closing Warrant for the
number of First Closing Warrant Shares set forth on the Signature Page of such
Investor and (c) the aggregate purchase price for the First Closing Shares and
the First Closing Warrants being purchased by such Investor at such First
Closing as set forth on the Signature Page of such Investor will be delivered
by or on behalf of such Investor to the Company. Notwithstanding anything
contained herein to the contrary, if the First Closing shall not have occurred
on or prior to the date that is two (2) business days after the execution of
this Agreement by the Investors and the Company (unless the First



--------------------------------------------------------------------------------

Closing shall not have occurred due to a breach by an Investor of the terms
hereof), then the Investors may terminate this Agreement without further
liability of any kind to the Company or the Investors, provided that (i) any
such termination of this Agreement shall not relieve any party hereto of any
liability in respect of any breach hereof arising prior to the termination of
this Agreement (or following such termination with respect to any provisions
that survive the termination of this Agreement), and (ii) this last sentence of
Section 4.1(a) and Sections 2.3, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 19, 23
and 24 shall survive any such termination.

(b) Subsequent Closing. Subject to the satisfaction or waiver of the conditions
set forth in Section 4.2(c) and Section 4.2(d) below, the completion of the
purchase and sale of the Subsequent Closing Shares and the Subsequent Closing
Warrants (the “Subsequent Closing”) shall occur no later than three (3) business
days after the Stockholder Approval Date (the “Subsequent Closing Date”), in
accordance with Rule 15c6-l promulgated under the Exchange Act. At the
Subsequent Closing, (a) the Company shall cause the Transfer Agent to deliver to
each Investor the number of Subsequent Closing Shares set forth on the Signature
Page of such Investor registered in the name of such Investor or, if so
indicated on the Investor Questionnaire of such Investor attached hereto as
Exhibit A, in the name of a nominee designated by such Investor, (b) the Company
shall cause to be delivered to such Investor a Subsequent Closing Warrant for
the number of Subsequent Closing Warrant Shares set forth on the Signature Page
of such Investor and (c) the aggregate purchase price for the Subsequent Closing
Shares and the Subsequent Closing Warrants being purchased by such Investor at
such Subsequent Closing as set forth on the Signature Page of such Investor will
be delivered by or on behalf of such Investor to the Company. For the avoidance
of doubt, a Subsequent Closing shall not occur if the Stockholder Approval has
not occurred or if the other conditions to the Subsequent Closing set forth in
Section 4.2(c) and Section 4.2(d) have not been satisfied or waived. If the
Subsequent Closing has not occurred on or prior to April 29, 2016 (which date
may be extended in the sole discretion of the Company or the Investors to no
later May 31, 2016 but only if the conditions to the Subsequent Closing set
forth in Section 4.2(c) and Section 4.2(d) shall not have been satisfied or
waived on or prior to April 29, 2016, provided that if the Closing shall not
have occurred on or prior to April 29, 2016 and the reason therefor is the
breach by any party of its representations, warranties, covenants or agreements
hereunder, the breaching party shall not have the right to exercise the
extension right described in this sentence), no Subsequent Closing shall occur
hereunder and the Company and the Investors shall be relieved of all obligations
in respect thereof, without limitation of any liability of any such party for
any breach of any terms hereof that relate thereto. Notwithstanding anything
else in this Agreement to the contrary, in the event the Company and the
Investors determine that no Stockholder Approval is required in connection with
the Subsequent Closing, the closing of the Subsequent Closing Shares and
Subsequent Closing Warrants shall occur at the First Closing, or if the First
Closing has already been consummated, then within (3) business days following
such determination by the Company and the Investors, but subject to the
satisfaction or waiver of the conditions set forth in Section 4.2(c) and
Section 4.2(d).



--------------------------------------------------------------------------------

4.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations for the First Closing. The Company’s
obligation to issue and sell the First Closing Shares and the First Closing
Warrants to each Investor at the First Closing shall be subject to:
(i) the receipt by the Company from such Investor of the purchase price for the
First Closing Shares and the First Closing Warrants being purchased hereunder at
the First Closing by such Investor as set forth on the Signature Page thereof
and (ii) the accuracy on the First Closing Date of the representations and
warranties made by such Investor in this Agreement and the fulfillment of and
compliance with those undertakings and covenants of such Investor to be
fulfilled or complied with prior to the First Closing Date pursuant to this
Agreement. Each Investor shall deliver a certificate to the Company on the First
Closing Date to the foregoing effect.

(b) Conditions to Each Investor’s Obligations for the First Closing. Each
Investor’s obligation to purchase the First Closing Shares and the First Closing
Warrants at the First Closing will be subject to (i) the accuracy on the First
Closing Date of the representations and warranties made by the Company in this
Agreement and the fulfillment of and compliance with those undertakings and
covenants of the Company to be fulfilled or complied with prior to the First
Closing Date pursuant to this Agreement, (ii) the Company having executed and
delivered to the Investors a counterpart signature page to that certain
Amendment to Warrants, dated as of the date hereof by and between the Company
and the Investors (the “Amendment Agreement”), and such Amendment Agreement
being effective and in full force and effect on the First Closing Date, and
(iii) the amendment to the Bylaws of the Company, the form of which is attached
as Exhibit C hereto, shall be effective prior to or as of the First Closing Date
and written evidence thereof shall have been provided to the Investors prior to
the First Closing Date. The Company shall deliver a certificate to the Investors
on the First Closing Date to the foregoing effect.

(c) Conditions to the Company’s Obligations for the Subsequent Closing. The
Company’s obligation to issue and sell the Subsequent Closing Shares and the
Subsequent Closing Warrants to each Investor at the Subsequent Closing shall be
subject to: (i) the First Closing shall have been consummated, (ii) the
Stockholder Approval shall have been obtained and be in full force and effect as
of the Subsequent Closing Date, (iii) the receipt by the Company from such
Investor of the purchase price for the Subsequent Closing Shares and the
Subsequent Closing Warrants being purchased hereunder at the Subsequent Closing
by such Investor as set forth on the Signature Page thereof, (iv) the accuracy
on the Subsequent Closing Date of the representations and warranties made by
such Investor in this Agreement and the fulfillment of and compliance with those
undertakings and covenants of such Investor to be fulfilled or complied with
prior to the Subsequent Closing Date pursuant to this Agreement, and (v) no
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction or other governmental authority
preventing the consummation of the transactions contemplated hereby shall be in
effect and no action, suit or proceeding shall be pending that seeks to enjoin
or otherwise prohibit the consummation of the transactions contemplated by this
Agreement. Each Investor shall deliver a certificate to the Company on the
Subsequent Closing Date to the foregoing effect.

(d) Conditions to each Investor’s Obligations for the Subsequent Closing. Each
Investor’s obligation to purchase the Subsequent Closing Shares and the
Subsequent



--------------------------------------------------------------------------------

Closing Warrants at the Subsequent Closing will be subject to (i) the First
Closing shall have been consummated, (ii) the Stockholder Approval shall have
been obtained and be in full force and effect as of the Subsequent Closing Date,
(iii) the accuracy on the Subsequent Closing Date of the representations and
warranties made by the Company in this Agreement and the fulfillment of and
compliance with those undertakings and covenants of the Company to be fulfilled
or complied with prior to the Subsequent Closing Date pursuant to this
Agreement, (iv) the Amendment Agreement shall be in full force and effect on the
Subsequent Closing Date, (v) the Weighted Average Price (as defined in the
Warrants) of a share of Common Stock as of the date that would otherwise be the
Subsequent Closing Date (assuming, solely for these purposes the satisfaction of
this condition and the occurrence of the Subsequent Closing on the first
(1st) business day following the receipt of the Stockholder Approval) shall be
at least equal to $0.704, (vi) since the Execution Date, there shall have not
occurred any event, circumstance, occurrence or state of facts that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect, and (vii) no temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other governmental authority preventing the consummation of the
transactions contemplated hereby shall be in effect and no action, suit or
proceeding shall be pending that seeks to enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement. The Company
shall deliver a certificate to the Investors on the Subsequent Closing Date to
the foregoing effect. If the condition to the Subsequent Closing set forth in
clause (v) or clause (vi) of the immediately preceding sentence is not satisfied
or waived as of the date that would otherwise be the Subsequent Closing Date
(assuming, solely for these purposes the satisfaction of all conditions to the
Subsequent Closing (including the condition set forth in such clause (v) or
(vi)) and the occurrence of the Subsequent Closing on the first (1st) business
day following the receipt of the Stockholder Approval), then, at the election of
the Investors, no Subsequent Closing shall occur hereunder and the Company and
the Investors shall be relieved of all obligations in respect thereof, without
limitation of any liability of any such party for any breach of any terms hereof
that relate thereto.

4.3 Delivery of Funds. To settle the Shares purchased by each Investor through
DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system, (a) on the First
Closing Date, each Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the First Closing Shares and the First
Closing Warrants being purchased by such Investor at the First Closing, and
(b) on the Subsequent Closing Date, each Investor shall remit by wire transfer
the amount of funds equal to the aggregate purchase price for the Subsequent
Closing Shares and the Subsequent Closing Warrants being purchased by such
Investor at the Subsequent Closing, in each case to the following account
designated by the Company:

[To be separately provided to the Investors]

4.4 Delivery of Shares. To settle the Shares purchased by each Investor through
DTC’s DWAC delivery system, (i) with respect to the First Closing, no later than
the First Closing Date, and (ii) with respect to the Subsequent Closing Date, no
later than the Subsequent Closing Date, such Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor at such Closing are maintained,



--------------------------------------------------------------------------------

which broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares being acquired
at such Closing. Such DWAC instruction shall indicate the settlement date for
the deposit of the Shares, which date shall be the applicable Closing Date. At
each Closing, the Company shall direct the Transfer Agent to credit each
Investor’s account or accounts with the Shares being purchased by it hereunder
at such Closing pursuant to the information contained in the DWAC.

5. Representations, Warranties and Covenants of the Investors.

Each Investor severally (as to itself and not the other Investor) acknowledges,
represents and warrants to, and agrees with, the Company that:

5.1 Such Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
representing an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received (or had full access
to) and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information and the
representations and warranties set forth herein and in the Warrant.

5.2 (a) Such Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of such Investor enforceable against such Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

5.3 Such Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
and the Warrants constitutes legal, tax or investment advice. Such Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and Warrants. Such Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other trading market. Such Investor understands that
without an active market, the liquidity of the Warrants will be limited.



--------------------------------------------------------------------------------

5.4 Since December 1, 2015, representing the date at which the Company first
contacted such Investor about the Offering, such Investor has not disclosed any
information regarding the Offering to any third parties (other than its
employees or the employees of its affiliates or their respective legal,
accounting and other advisors) and has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
(as defined herein) involving the Company’s securities). Such Investor covenants
that it will not engage in any purchases or sales of the securities of the
Company (including Short Sales), other than the purchases of the Shares and the
Warrants as contemplated hereby, prior to the time that the transactions
contemplated by this Agreement are publicly disclosed (it being understood and
agreed that such transactions shall be publicly disclosed no later than one
business day following the execution of this Agreement by all parties hereto).
Such Investor agrees that it will not use any of the Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein will
survive the execution of this Agreement, the delivery to the Investors of the
Shares and Warrants being purchased and the payment therefor at each Closing.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed or sent by facsimile or e-mail and, if mailed
(a) if within the domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
(b) if delivered from outside the United States, by International Federal
Express and will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile or e-mail, upon the sending thereof so
long as a copy of the same is also sent by one of the other means set forth in
clauses (i)-(iii) and will be delivered and addressed as follows:

(a) if to the Company, to:

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Attention: Chief Executive Officer

Email: rpascoe@apricusbio.com

with a copy (which shall not constitute notice) to:



--------------------------------------------------------------------------------

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attention: Cheston J. Larson

Email: cheston.larson@lw.com

(b) if to any Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investors.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investors acknowledge and agree that the
Company shall deliver its counterpart to the Investors along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

13. Press Release. The Company and the Investors agree that the Company shall
(a) prior to the opening of the financial markets in New York City on
January 13, 2016 issue a press release announcing the Offering and disclosing
all material information regarding the Offering, and (b) as promptly as
practicable on January 13, 2016 file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and the form of Warrant as exhibits thereto, provided that the Company
shall not issue any such press release or file or otherwise publicize such
current report on Form 8-K without the prior consent of the Investors, it being
agreed that the Company shall provide drafts of such press release and current
report to the Investors for their review and comment and will include therein
any reasonable comments of the Investors thereon. Without limiting the
foregoing, the Company shall not make any public statements or disclosures
regarding the Investors or the transactions contemplated hereby without the
prior consent of the Investors.

14. Termination. In the event that any of the conditions to closing in
Section 4.2(b) shall not have been satisfied in full and shall not have been
expressly waived in writing by the



--------------------------------------------------------------------------------

Investors on or prior to the second business day following the date of the
execution of this Agreement by all parties, this Agreement shall terminate upon
the delivery of written notice thereof by the Investors to the Company provided
that (i) any such termination of this Agreement shall not relieve any party
hereto of any liability in respect of any breach hereof arising prior to the
termination of this Agreement (or following such termination with respect to any
provisions that survive the termination of this Agreement), and (ii) this
Section 14, the last sentence of Section 4.1(a) and Sections 2.3, 6, 7, 8, 9,
10, 11, 12, 13, 15, 18, 19, 23 and 24 shall survive any such termination.

15. Registration Rights.

15.1 Upon request of the Investors (which the Investors may deliver from time to
time on one or more occasions), the Company shall file a registration statement
covering any or all of the shares of capital stock of the Company held by the
Investors or any affiliate thereof and any shares of capital stock issuable to
the Investors upon the exercise of any convertible security (including Warrants
and the warrants that were issued pursuant to the Prior Subscription Agreement
(the “Prior Warrants”)) from time to time, which registration statement shall
provide for the resale of such shares and, following the filing thereof, the
Company shall use commercially reasonable efforts to have such registration
statement declared effective as promptly as practicable; provided that (i) a
Form S-3 registration will be utilized unless the Company is prohibited from
using a Form S-3 registration, (ii) assuming use of a Form S-3 registration, the
Company shall file such registration statement within sixty (60) days after the
request of the Investors and, if Form S-3 is not available, the Company shall
file such other registration statement within ninety (90) days after the request
of the Investors, and (iii) the Company will bear all costs associated with
preparation and filing the registration statement and maintaining the
effectiveness of such registration statement and all other costs and expenses
incurred in connection with any offering made pursuant to the terms thereof
(including the costs and expenses of one counsel for the Investors), but
excluding underwriting discounts and commissions. The Company shall use
commercially reasonable efforts to cause such registration statement to remain
effective until all shares subject thereto have been sold or otherwise disposed
of by the Investors. If the Investors shall elect for any such registration to
be an underwritten offering, the Company shall provide such assistance in
connection therewith as the Investors may reasonably request, including allowing
the underwriters to conduct due diligence and causing the accountants and
counsel to the Company to cooperate in connection therewith, including by
providing customary comfort letters and legal opinions The requirements under
this Section 15.1 will terminate when upon the Investors and their affiliates
owning less than five percent (5%) of the outstanding shares of common stock of
the Company (assuming conversion of all convertible securities, including the
Warrants and the Prior Warrants, held by the Investors and their affiliates).

15.2 The Company shall indemnify each Investor and, as applicable, each of its
officers, affiliates, directors, partners, beneficiaries, members, and each
person controlling each such Investor within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, with respect to each
registration effected pursuant to the terms hereof, and each underwriter, if
any, and each person who controls any such underwriter within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against



--------------------------------------------------------------------------------

all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document utilized in connection with any such registration, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or the
Exchange Act or any rule or regulation thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, and will reimburse each such Investor and, as applicable,
each of its affiliates, officers, directors, partners, beneficiaries, and
members, and each person controlling each such Investor within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, each
such underwriter and each person who controls any such underwriter within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, for any legal and any other expenses reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission (or alleged untrue statement or
omission) based upon written information furnished to the Company by the
Investors or the underwriters in connection with any such Registration and
stated to be specifically for use in any registration statement, prospectus,
offering circular or other document utilized in connection with any such
registration.

15.3 If the indemnification provided for in this Section 15 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Company, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand, and
of the indemnified party, on the other hand, in connection with the statements
or omissions which resulted in such loss, liability, claim, damage or expense,
as well as any other relevant equitable considerations; provided, however, that
the contribution obligations of any Investor shall be limited to an amount equal
to the net proceeds that such Investor receives in respect of the shares sold by
such Investor in the registration to which such contribution is being made. The
relative fault of the Company and of the indemnified party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Company or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

16. Resale of Securities. Each Investor agrees that it shall not resell any
Securities acquired pursuant to the terms hereof for a period of six (6) months
following the First Closing Date, provided that the foregoing shall not preclude
the Investors from selling any such Securities in connection with any change of
control of the Company or any announcement by any person (including the Company)
that it is seeking to effect a change of control of the Company.

17. Interim Covenants; Other Matters



--------------------------------------------------------------------------------

17.1 During the period from the date of this Agreement and continuing until the
earlier of the (i) termination of this Agreement, and (ii) the Subsequent
Closing, the Company will not, and will not permit any of its Subsidiaries to,
without the prior written consent of the Investors, (1) issue, grant, deliver or
sell, or authorize the issuance, grant, delivery or sale of, or purchase,
repurchase, redeem or otherwise acquire, or propose the purchase, repurchase,
redemption or other acquisition of, any equity or equity-linked securities of
the Company or any of its Subsidiaries (including any securities or rights
convertible into or exercisable or exchangeable for equity securities of the
Company or any of its Subsidiaries), except that nothing contained in this
Section 17.1 shall prohibit the issuance of any of the foregoing to, or the
repurchase of any of the foregoing from, employees, consultants or directors of
the Company or any Subsidiary thereof (solely in the case of repurchases, in
connection with the cessation of service to the Company or its Subsidiaries)
pursuant to the Company’s equity plans in existence as of the date hereof and
described in the Registration Statement, the Disclosure Package and the
Prospectus, (2) adopt or propose any change in its Articles of Incorporation,
By-laws or comparable organizational documents, (3) make any declaration, set
aside or payment of any dividend or other distribution with respect to any
capital stock thereof, (4) incur, assume or guarantee any indebtedness for
borrowed money or otherwise if the principal amount of all such indebtedness so
incurred, assumed or guaranteed would exceed $1,000,000 in the aggregate, or
(5) otherwise take any action that would have, or be reasonably likely to have,
an adverse effect on the ability of the Company to consummate the transactions
contemplated hereby.

17.2 On the date hereof, the Company has adopted the amendment to the Bylaws
thereof in the form attached as Exhibit C hereto.

17.3 If there is any stock split, combination or similar action taken by the
Company on or prior to the occurrence of the First Closing or the Subsequent
Closing, then share numbers and purchase prices referred to herein shall be
subject to proportional adjustment, subject to the approval of the Investors.

18. Additional Director.

18.1 So long as the Investors and their controlled affiliates beneficially own
(as set forth in Rule 13d-3 of the rules and regulations promulgated under the
Exchange Act but assuming that any convertible securities (including the
Warrants and the Prior Warrants) owned by the Investors or any controlled
affiliate thereof are immediately exercisable) shares of Common Stock that
satisfies the Ownership Threshold, the Investors will have the right, at any
time on or after the First Closing Date, to direct the Company to appoint one
person (the “Sarissa Designee”) to the Board of Directors (the “Board”) of the
Company reasonably acceptable to the Board, it being understood and agreed that
upon the exercise by the Investors of the right to appoint the Sarissa Designee,
such Sarissa Designee shall be placed in the class of directors chosen by the
Investors (so long as the Company maintains a staggered Board). Upon the
exercise by the Investors of their rights set forth in this Section 18, the
Company shall promptly thereafter expand the size of the Board by one seat and
appoint the Sarissa Designee to fill the resulting vacancy. If, at any time
following the appointment of any Sarissa Designee to the Board, such Sarissa
Designee shall resign therefrom or be unable to serve on the Board, then the
Investors, so long as they and their controlled affiliates



--------------------------------------------------------------------------------

beneficially own (as set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act but assuming that any convertible securities
(including the Warrants and the Prior Warrants) owned by the Investors or any
controlled affiliate thereof are immediately exercisable) shares of Common Stock
that satisfies the Ownership Threshold shall have the right to designate a
replacement therefor and promptly following such designation, the Company shall
cause such person to become a member of the Board as the Sarissa Designee. For
purposes hereof, the “Ownership Threshold” will be deemed satisfied so long as
the Investors and their controlled affiliates beneficially own (as set forth in
Rule 13d-3 of the rules and regulations promulgated under the Exchange Act but
assuming that any convertible securities (including the Warrants and the Prior
Warrants) have been converted into Common Stock) at least 4,635,878 shares of
Common Stock (which amount shall be subject to adjustment for stock splits,
combinations or similar actions).

18.2 The Sarissa Designee agrees to submit (to the extent not already submitted)
to the Company a fully completed copy of the Company’s standard directors’ and
officers’ questionnaire, conflict of interest questionnaire, and other
reasonable and customary director onboarding documentation required by the
Company in connection with the appointment or election of a new director as soon
as practicable on or after the exercise by Sarissa of its rights set forth in
this Section 18 and to be governed by the same obligations regarding conflicts
of interest, fiduciary duties, trading and disclosure policies and other
governance guidelines as are applicable to all other directors of the Company.
As a condition to the Sarissa Designee’s appointment to the Board and nomination
at any annual meeting, the Investors agree to provide to the Company, and
request that the Sarissa Designee provide to the Company, such information as is
required to be disclosed in proxy statements under applicable law or would
otherwise be necessary for inclusion of the Sarissa Designee in connection with
the appointment or election of a member of the Board.

18.3 The Company shall use reasonable best efforts to cause the election of the
Sarissa Designee so nominated by the Investors at each meeting of the
stockholders at which such election is considered (including listing the Sarissa
Designee in the proxy statement and proxy card prepared, filed and delivered in
connection with such meeting and recommending that the Company’s stockholders
vote in favor of the election of the Sarissa Designee (along with all other
Company nominees) and otherwise supporting the Sarissa Designee for election in
a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees).

18.4 Notwithstanding anything to the contrary in this Agreement, if at any time
after the date hereof, the Investors (together with its controlled affiliates)
cease to beneficially own (as set forth in Rule 13d-3 of the rules and
regulations promulgated under the Exchange Act but assuming that any convertible
securities (including the Warrants) owned by the Investors or any controlled
affiliate thereof are immediately exercisable) shares of Common Stock that
satisfies the Ownership Threshold, then the Sarissa Designee shall promptly
tender his resignation from the Board and any committee of the Board on which he
is a member and the Company shall have no further obligations under this
Section 18.

19. Preemptive Rights.



--------------------------------------------------------------------------------

19.1 In the event that the Company determines to issue shares of Common Stock or
other securities or instruments convertible into shares of Common Stock (“Equity
Securities”), other than Excluded Securities (as defined below) (such Equity
Securities excluding Excluded Securities, the “Proposed Securities”), the
Company shall provide written notice (a “Preemptive Rights Notice”) thereof to
the Investors so long as the Investors (together with its controlled affiliates)
beneficially own (as set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act but assuming that any convertible securities
(including the Warrants and the Prior Warrants) owned by the Investors or any
controlled affiliate thereof are immediately exercisable) shares of Common Stock
that satisfies the Ownership Threshold. The Preemptive Rights Notice must be
delivered to the Investors at least five (5) business days prior to the date of
such issuance and shall set forth a summary of the material terms of such
Proposed Securities, including the amount of Proposed Securities to be issued,
the purchase price therefor and the date of issuance of such Proposed
Securities. Each Investor shall have the right (a “Preemptive Right”) to
purchase a portion (the “Pro Rata Portion”) of the Proposed Securities equal to
up to the number of Proposed Securities proposed to be issued multiplied by a
fraction, the numerator of which the number of shares of Common Stock owned by
such Investor at the time of the Preemptive Rights Notice (assuming, for these
purposes, the conversion or exercise of any securities of the Company that are
convertible into or exercisable for shares of Common Stock, including the
Warrants and the Prior Warrants), and the denominator of which is the number of
shares of Common Stock that are issued and outstanding as of the date of the
Preemptive Rights Notice. Each Investor that desires to exercise its Preemptive
Rights hereunder must exercise such Preemptive Right within five (5) business
days after receipt of the Preemptive Rights Notice from the Company, and any
failure to exercise such Preemptive Right within such time period shall be
deemed a waiver of the Preemptive Right in respect of the Proposed Securities
referred to in the related Preemptive Rights Notice.

19.2 Upon the expiration of the offering periods described above, the Company
will be free to sell such Proposed Securities that the Investors have not
elected to purchase during the ninety (90) days following such expiration on
terms and conditions not materially more favorable to the purchasers thereof
than those offered to such Investors. Any Proposed Securities that the Investors
do not elect to purchase and that are offered or sold by the Company after such
ninety (90)-day period must be reoffered to the Investors pursuant to the terms
hereof.

19.3 Notwithstanding anything to the contrary set forth in this Section 19, the
Company may offer and sell Proposed Securities without prior notice to the
Investors if the Company has been advised by an investment bank, underwriter,
placement agent or other financial advisor that compliance with the terms of
Section 19.1 could reasonably be expected to jeopardize the ability of the
Company to consummate such offering; provided, however, that, subject to the
rules and regulations of the Commission and the Nasdaq Stock Market LLC,
immediately following the consummation of the applicable offering, each Investor
shall have the right thereafter to purchase up to a number of Proposed
Securities such that the Investors own the same percentage of the outstanding
Common Stock of the Company that they (and their affiliates) owned immediately
prior to such offering giving rise to the Preemptive Rights described herein
(assuming any convertible securities held by the Investors and their affiliates
(including the Warrants and the Prior Warrants) have been exercised) on the same



--------------------------------------------------------------------------------

terms, conditions and price provided for in the applicable offering and under
the same conditions and within the timeframe set forth in Section 19.1.

19.4 For purposes hereof, “Excluded Securities” means (a) any shares of capital
stock of the Company issued as a dividend or distribution on any outstanding
shares of capital stock thereof, (b) any shares of Common Stock or options or
other rights to acquire shares of Common Stock issued or granted to employees,
service providers, officers, directors, managers of, or contractors, consultants
or advisors to, the Company or any of its Subsidiaries pursuant to incentive,
service or employment agreements, equity purchase or equity option plans, equity
bonuses or awards, warrants, contracts or other arrangements that are approved
by the Board, (c) any shares of capital stock issued by the Company upon the
exercise or conversion of warrants to purchase capital stock of the Company or
other convertible securities (i) outstanding immediately prior to the First
Closing or (ii) issued after the First Closing pursuant to an exemption from
this Section 19 or otherwise in compliance with this Section 19, (d) any shares
of Common Stock or securities convertible into or exercisable for shares of
Common Stock that are issued in connection with any bona fide third party debt
financing of the Company that is approved by the Board, and (e) any shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock that are issued as consideration (and not financing) pursuant to the
acquisition of another person that is not an affiliated of the Company or any of
its Subsidiaries by the Company or any of its Subsidiaries or a license,
collaboration, distribution or similar commercial arrangement entered into by
the Company or any of its Subsidiaries with a person that is not an affiliate of
the Company or any of its Subsidiaries and that is approved by the Board (other
than any such arrangement primarily for capital-raising purposes).

19.5 Each Investor acknowledges and agrees that such Investor’s execution of
this Agreement shall serve as a waiver, in respect of the shares of Common Stock
to be issued to the Investors pursuant to this Agreement and the Other Investors
in accordance with the terms hereof, of the Preemptive Rights Notice requirement
for the Preemptive Rights set forth and defined in the Subscription Agreement
between the Company and the Investors dated February 10, 2015 (the “Prior
Subscription Agreement”), and consents to the calculation of such Investor’s Pro
Rata Portion (as defined in, and pursuant to the rights under, the Prior
Subscription Agreement) of the Shares and Warrants being sold pursuant to this
Agreement and the Subscription Agreements with the Other Investors,
notwithstanding any requirements to the contrary in the Prior Subscription
Agreement; provided that the foregoing waiver shall be void and of no further
force or effect if the First Closing and the First Closing with the Other
Investors shall not have been consummated on or before the second business day
following the date hereof.

20. Termination of Covenants under Prior Subscription Agreement. Upon execution
of this Agreement by the Company and the Investors, Sections 17, 18, and 19 of
the Prior Subscription Agreement shall thereafter be of no further force or
effect.

21. Stockholder Approval.

21.1 The Company shall provide each stockholder entitled to vote at a special
meeting of stockholders of the Company (the “Stockholder Meeting”), which shall
be held as soon as



--------------------------------------------------------------------------------

reasonably possible following the mailing of the proxy statement to the
stockholders of the Company in respect thereof (the “Proxy Statement”), but not
later than three business days prior to April 29, 2016, unless such date is
extended in the sole discretion of the Company or the Investors pursuant to
Section 4.1(b), in which case the Stockholder Meeting shall be held not later
than three business days prior to May 31, 2016 (three business days prior to
April 29, 2016 or May 31, 2016, as applicable, being referred to herein as the
“Stockholder Meeting Outside Date”), a copy of the Proxy Statement, at the
expense of the Company, soliciting each such stockholder’s affirmative vote at
the Stockholder Meeting for approval of a proposal providing for issuance of the
Subsequent Closing Shares and Subsequent Closing Warrants and such other matters
relating thereto as the Investors may reasonably request, in each case in
compliance with the rules and regulations of the Nasdaq Stock Market LLC, the
Articles of Incorporation of the Company, the Bylaws of the Company and
applicable law (collectively, the “Stockholder Approval”, and the date the
Stockholder Approval is obtained, the “Stockholder Approval Date”). As
reasonably promptly as practicable after execution of this Agreement, but in no
event later than January 25, 2016, the Company shall, in consultation with the
Investors, prepare and file with the Securities Exchange Commission (the
“Commission”), the preliminary Proxy Statement and related proxy materials in
compliance with Section 14 of the Exchange Act. As reasonably promptly as
practicable after comments, if any, are received from the Commission thereon and
after the furnishing by the Company and the Investors of all information
required to be contained therein, the Company shall, in consultation with the
Investors, prepare and the Company shall file any required amendments to the
Proxy Statement with the Commission. The Company shall notify the Investors
reasonably promptly of the receipt of any comments from the Commission or its
staff and of any request by the Commission or its staff for amendments or
supplements to the Proxy Statement or for additional information and shall
consult with the Investors regarding, and supply the Investors with copies of,
all correspondence between the Company or any of its representatives, on the one
hand, and the Commission or its staff, on the other hand, with respect to the
Proxy Statement. Prior to filing or mailing the initial Proxy Statement or any
proposed amendment of or supplement to the Proxy Statement, the Company shall
provide the Investors a reasonable opportunity to review and comment on such
document and shall incorporate therein any reasonable comments of the Investors
thereto. The Company shall use its best efforts to have the Proxy Statement
cleared by the Commission and shall thereafter mail to the stockholders of the
Company as reasonably promptly as possible the Proxy Statement and all other
proxy materials for the Stockholder Meeting.

21.2 The Company hereby covenants and agrees that (a) the Proxy Statement will,
when filed, comply as to form in all material respects with the applicable
requirements of the Exchange Act and (b) none of the information included or
incorporated by reference in the Proxy Statement will, at the date it is first
mailed to the stockholders of the Company or at the time of the Stockholder
Meeting or at the time of any amendment or supplement thereof, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.

21.3 The Company shall take, in accordance with applicable law and its Articles
of Incorporation and Bylaws, all action necessary to convene the Stockholder
Meeting as



--------------------------------------------------------------------------------

promptly as reasonably practicable but no later than April 1, 2016 and to submit
at the Stockholder Meeting for approval by the requisite vote of the
stockholders of the Company the matters subject to Stockholder Approval. In
connection with the Stockholder Meeting and any adjournment or postponement
thereof, (i) the Board of Directors shall recommend that its stockholders vote
in favor of all matters submitted thereto as such meeting and (ii) neither the
Board of Directors nor any committee thereof shall withdraw or modify, or
propose or resolve to withdraw or modify in a manner adverse to the Investors,
such recommendation. The Company shall take all lawful action to solicit from
the stockholders of the Company proxies in favor of the Stockholder Approval and
take all other action reasonably necessary or advisable to secure the vote or
consent of the stockholders that are required by the rules of Nasdaq Stock
Market LLC and applicable law, including, if necessary or appropriate or if
requested by the Investors, adjourning the Stockholder Meeting to solicit
additional proxies. For the avoidance of doubt, if requested by the Investors
and subject to compliance with applicable law, the Company shall adjourn or
postpone the Stockholder Meeting, but no later than three business days prior to
Stockholder Meeting Outside Date, if necessary to solicit additional proxies to
allow for the matters subject to the Stockholder Meeting to be duly adopted and
approved by the stockholders of the Company. The Company will enforce any and
all voting agreements entered into by the Other Investors in respect of the
matters subject to the Stockholder Meeting.

22. Voting Agreement. Each of the Investors agrees to vote all shares of voting
capital stock of the Company (including but not limited to all shares of Common
Stock) registered in its name or beneficially owned by it as of the date hereof
and any and all other securities of the Company legally or beneficially acquired
by it after the date hereof (other than the First Closing Shares) at the
Stockholder Meeting in favor of the Stockholder Approval (i.e., the proposal
providing for issuance of the Subsequent Closing Shares and Subsequent Closing
Warrants in compliance with the rules and regulations of the Nasdaq Stock Market
LLC). In the event that such Investor fails to vote the shares it is entitled to
vote in the manner set forth above, such Investor shall be deemed immediately
upon the existence of such breach to have appointed the Chief Executive Officer
of the Company, with full power of substitution, as the proxy of such Investor
with respect to the matters set forth herein, and hereby authorizes and directs
such proxy to represent and vote such Investor’s shares to ensure that such
shares will be voted as set forth herein. Each of the Investors acknowledges
that each proxy granted hereby, including any successive proxy if need be, is
given to secure the performance of a duty, is coupled with an interest, and
shall be irrevocable until the duty is performed. Each Investor hereby revokes
any and all previous proxies with respect to the shares of the Company’s voting
capital stock as it relates to the Stockholder Meeting. Each Investor agrees not
to grant any proxy with respect to such shares of voting capital stock of the
Company or enter into or agree to be bound by any voting trust agreement or
other arrangement of any kind that is inconsistent with the provisions of this
Agreement. Notwithstanding the foregoing and for clarity, the First Closing
Shares shall not be not counted for purposes of the Stockholder Approval
pursuant to the rules of the Nasdaq Stock Market LLC.

23. Expenses; Indemnity. Except as otherwise expressly set forth herein, each
party shall pay any fees or expenses incurred thereby in connection with the
execution of this Agreement and the consummation of the transactions
contemplated hereby. Notwithstanding the foregoing, at the First Closing, the
Company shall pay or reimburse the Investors in respect of all fees and



--------------------------------------------------------------------------------

expenses of outside legal counsel to the Investors, such payment or
reimbursement in respect of the fees and expenses of outside legal counsel not
to exceed $40,000 in the aggregate. In addition, should any litigation, action
or proceeding be commenced or threatened in connection with the transactions
contemplated by this Agreement or other documents and agreements being executed
in connection therewith, the Company will indemnify and hold the Investors
harmless with respect thereto, including in respect of reasonable fees and
expenses of outside legal counsel to the Investors, provided that the foregoing
shall not apply in the case of (a) any litigation, action or proceeding
commenced by the Company in connection with any breach by the Investors of the
representations, warranties or covenants of the Investors set forth in this
Agreement, or (b) the gross negligence or willful misconduct of the Investors,
in each case as determined in a final and non-appealable judgment of a court of
competent jurisdiction.

24. Specific Performance. Each party hereby acknowledges and agrees that the
failure of the other parties to perform their respective agreements and
covenants hereunder will cause irreparable injury to the other parties, for
which damages, even if available, will not be an adequate remedy. Accordingly,
each party hereby agrees that any other party shall be entitled to the issuance
of injunctive relief by any court of competent jurisdiction to compel
performance of such party’s obligations, and the parties waive the requirement
to post a bond or other collateral in connection therewith or any defense that
money damages is a sufficient remedy.

25. Further Assurances. The Company agrees to execute and deliver, and cause
each of its Subsidiaries to execute and deliver, and each Investor agrees to
execute and deliver, such other documents, certificates, agreements and other
writings and to take such other actions as may be reasonably necessary or
desirable in order to consummate or implement expeditiously the transactions
contemplated by this Agreement and the other documents referred to herein.



--------------------------------------------------------------------------------

EXHIBIT A

APRICUS BIOSCIENCES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 4 of Annex I to the Agreement, please provide us with the
following information:

 

1.   The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:  

           

2.   The relationship between the Investor and the registered holder listed in
response to item 1 above:  

                              

3.   The mailing address of the registered holder listed in response to item 1
above:  

           

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  

           

5.   Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):  

           

6.   DTC Participant Number:  

           

7.   Name of Account at DTC Participant being credited with the Shares:  

           

8.   Account Number at DTC Participant being credited with the Shares:  

           